DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “aroma reservoir; protective outer film” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 16 is objected to because of the following informalities: 
Claim 16 line 2 recites: “the liquid composition reservoir” should be --the aerosol precursor composition reservoir--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1; 3-4; and 6-8 are as best understood and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al. (EP19155858)(Please see recitation in (US 2022/0022537)).
	As per claim 1: Murray discloses an aerosol precursor consumable 103/203/303/403/503 for use with an aerosol delivery device 101, the aerosol precursor consumable comprising: a housing defining an outer wall (see attached from fig. 2A); an aerosol precursor composition reservoir 205 located in the housing and configured to contain an aerosol precursor composition (such as e-liquid); an atomizer (as shown in fig. 1C; in able to generate aerosol) located in the housing; at least one aroma reservoir (within the substrate 220) located in the housing and configured to contain an aroma composition (see Para. [1235]; wherein upon contacting the aerosol former 204 stored in the reservoir 205, the property modifying agent is configured to be released from the substrate 220 and to be diffused into the aerosol former 204); and at least one aroma diffuser (see Para. [0040-0041; 0157; 0169; 0176; 1235]; wherein Aromatic additive from the scented card may diffuse throughout the packaging and/or be transferred from the scented card to the smoking substitute apparatus (e.g., where the scented card and smoking substitute apparatus are in contact), so that an aroma may be produced when the packaging is opened. The scented card may thus enable flavor delivery to a user of the smoking substitute apparatus), wherein the atomizer is configured to vaporize the aerosol precursor composition to generate an aerosol for oral delivery to a user (wherein the atomizer will heat up the aerosol precursor composition in order to generate aerosol to the user), and wherein the at least one aroma diffuser is configured to diffuse the aroma composition for olfactory delivery to the user (see Para. [1324; 1333]; wherein  when the user opens the lid, the aromatic additive may be released, producing an aroma perceived by the user; and the lid 726 of the outer housing 722 is closed, aromatic additive from the scented card 756 may diffuse within the inner compartment 724. This may produce an aroma that is perceived by a user when the user opens the lid 726. Some of the aromatic additive may be settle on a surface of the smoking substitute apparatus, which may produce a smell or taste when the user uses the smoking substitute apparatus).

    PNG
    media_image1.png
    324
    427
    media_image1.png
    Greyscale


	As per claims 3-4; 6-8: Murray discloses an aerosol precursor consumable, further comprising a mouthpiece portion 109, and wherein the aroma diffuser (within the substrate, since  the property modifying agent is configured to be released from the substrate 220 and to be diffused into the aerosol former 204; see Para. [1235]) is located upstream from the mouthpiece portion 109; and wherein when a user engages the mouthpiece portion 109 of the aerosol precursor consumable 103/203/303/403/503, the aroma diffuser is positioned proximate the user's nose (as shown in figs. 1A-B; 7A-B); and wherein the at least one aroma reservoir surrounds at least a portion of the aerosol precursor composition reservoir 205 (see fig. 2B); and wherein the aerosol precursor composition comprises an unflavored aerosol precursor composition (see Para. [1232]; wherein the aerosol former does not contain any flavorant and therefore the aerosol former is not flavored); and wherein the at least one aroma diffuser includes at least one temporary protective outer film configured to be removed by a user (see Para. [1304]; the sticker 700 may include a removable protective outer layer arranged to cover and protect the flavorant layer 708 prior to use. The removable protective outer layer may for example be a sticker arranged to cover the flavorant layer 708 which can be removed (e.g., peeled off) to expose the flavorant layer)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2; 5 are as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (EP19155858)(Please see recitation in (US 2022/0022537)).
As per claims 2-5: Murray discloses an aerosol precursor consumable; and aroma diffuser; an aroma reservoir (within the substrate 220). However, Murray does not teach wherein the aroma diffuser is located in a recess defined in the outer wall of the housing; and wherein the at least one aroma reservoir comprises a plurality of aroma reservoirs, wherein the at least one aroma diffuser comprises a plurality of aroma diffusers, and wherein respective ones of the plurality of aroma diffusers are in liquid communication with respective ones of the plurality of aroma reservoirs.
On the other hand, Murray mentioned the aroma diffuser is located right below the mouthpiece portion within the housing. However, a person having ordinary skill in the art would know that having the aroma diffuser is located in a recess defined in the outer wall of the housing can only deal with location of parts because such a modification still would not change the function of the aroma diffuser as well as the aerosol delivery device after all but to further provide the aroma as close to the user nose as possible to further produce a smell or taste when the user uses the device. Since, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, having at least one aroma reservoir comprises a plurality of aroma reservoirs, wherein the at least one aroma diffuser comprises a plurality of aroma diffusers, and wherein respective ones of the plurality of aroma diffusers are in liquid communication with respective ones of the plurality of aroma reservoirs can only deal with duplication of parts because such modification still would not change the function of the device after all but to further provide extra sessions/capacity or flavors of aroma diffuser to the user after all. Since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it has been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the aerosol precursor consumable for use with an aerosol delivery device of Murray by having the aroma diffuser is located in a recess defined in the outer wall of the housing; and wherein the at least one aroma reservoir comprises a plurality of aroma reservoirs, wherein the at least one aroma diffuser comprises a plurality of aroma diffusers, and wherein respective ones of the plurality of aroma diffusers are in liquid communication with respective ones of the plurality of aroma reservoirs as taught by the instant invention to further enhance a nicer device with more amenities/options to the user in the competitive market nowadays. However, having as recite above from the instant invention only deal with rearranging of parts; and duplication of parts but still would not change the function of the aroma diffuser as well as the aerosol delivery device after all. 

Allowable Subject Matter
Claims 9-15; and 17-18 allowed.
	The following is an examiner’s statement of reasons for allowance: With regard to claim 9, Murray is the closest prior art of record regard to the instant invention of claim 9. However, Murray does not teach: “wherein at least one aroma aperture extending through the housing into the receiving chamber proximate the proximal end; and wherein when the aerosol precursor consumable is engaged with the control unit, the aroma diffuser is positioned proximate the at least one aroma aperture in the control unit housing, such that the aroma composition is delivered to the user through the at least one aroma aperture”. The above noted structure in combination with other recitations within the claims is not shown by a single prior art document and the examiner knows of no reasonable rational to combine the prior art of record such that the claimed invention would have been obvious at prior to the filing of this application.
Claims 10-15; and 17-18 are dependent on claim 9 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831